 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID L. GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9
10
                                IN THE UNITED STATES DISTRICT COURT
11
                                   EASTERN DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00053-NONE-SKO
14                                Plaintiff,            STIPULATION AND ORDER DIRECTING
                                                        PAYMENT OF RESTITUTUION
15                         v.
16   FORREST AWBREY,
17                               Defendant.
18
                                                STIPULATION
19
            Plaintiff United States of America, by and through its counsel of record, David L. Gappa, and
20
21 defendant, by and through defendant’s counsel of record, Mark Coleman, stipulate as follows:

22          1.     By previous order, this matter was set for a hearing on issues related to restitution on
23 March 13, 2020. The defendant’s presence for that hearing was waived.

24
            2.     The parties have recently reached an agreement for the defendant to pay restitution in the
25
     amount of $3,000 to each of the victims in the following series of images of child sexual abuse. The
26
     court will order that the payments be due immediately, and notwithstanding any other provision of the
27

28

                                                         1
30
     restitution judgment, the government may enforce restitution at any time. The defendant shall make a
 1

 2 bona fide effort to pay restitution in full as soon as practical.

 3          3.        The parties have recently reached an agreement for the defendant to pay restitution in the

 4 amount of $3,000 to each of the victims in the following series of images of child sexual abuse. The

 5 court will order that the payments be due immediately, and notwithstanding any other provision of the

 6
   restitution order and judgment, the government may enforce restitution at any time. The defendant shall
 7
   make a bona fide effort to pay restitution in full as soon as practical.
 8

 9
10      •   Lily                     Carol Hepburn in trust for Lily
                                     Law Office of Carol Hepburn
11                                   200 First Avenue, Suite 550
                                     Seattle, WA 98119
12

13      •   Blaze 1                  Erin K. Olson fbo A.B.
                                     Law Office of Erin Olson, P.C.
14                                   2014 Broadway Street
                                     Portland, OR 97232
15
        •   Blaze 4 / Remy           Carol Hepburn in trust for Remy
16
                                     Law Office of Carol Hepburn
17                                   200 First Avenue, Suite 550
                                     Seattle, WA 98119
18
        •   Jessica                  "Marsh Law Firm PLLC in trust for Jessica"
19                                   Marsh Law Firm PLLC
20                                   PO Box 4668 #65135
                                     New York, NY 10163-4668
21
        •   Marineland / Sarah       “Carol L. Hepburn in trust for Sarah”
22                                   Law Office of Carol Hepburn
                                     200 First Avenue, Suite 550
23
                                     Seattle, WA 98119
24
        •   Pia                      Deborah Bianco in trust for Pia
25                                   Law Office of Deborah Bianco
                                     14535 Bellevue-Redmond Road, Suite 201
26                                   Bellevue, Washington 98007
27
        •   Ava                      Deborah Bianco in trust for Ava
28                                   Law Office of Deborah Bianco
                                     14535 Bellevue-Redmond Road, Suite 201
                                                          2
30
                                    Bellevue, Washington 98007
 1

 2      •   Mia                     Deborah Bianco in trust for Mia
                                    Law Office of Deborah Bianco
 3                                  14535 Bellevue-Redmond Road, Suite 201
                                    Bellevue, Washington 98007
 4
        •   Victim 1                name and information will be provided directly from the U.S. Attorney’s
 5
                                    Office Victim Witness Unit to the Clerk’s Office Financial Department.
 6
            4.      The parties agree that the defendant will notify the Collections Unit, United States
 7
     Attorney's Office, of any interest in property obtained, directly or indirectly, including any interest
 8

 9 obtained under any other name, or entity, including a trust, partnership or corporation after the entry of
10 judgement until the restitution is paid in full.

11          5.      The restitution described above shall be paid through the Office of the Clerk of the
12 District Court by bank or cashier’s check or money order made payable to the “Clerk, United States

13
     District Court.” The Clerk’s Office will distribute payments to victims through the representative or at
14
     the addresses listed above.
15

16

17    Dated: March 10, 2020                                    McGREGOR W. SCOTT
                                                               United States Attorney
18

19                                                             /s/ DAVID L. GAPPA
                                                               DAVID L. GAPPA
20                                                             Assistant United States Attorney

21

22    Dated: March 24, 2020                                    /s/ MARK COLEMAN
                                                               MARK COLEMAN
23                                                             Counsel for Defendant
                                                               FORREST AWBREY
24

25

26
27

28

                                                           3
30
 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          1:18-cr-00053-NONE-SKO
11
                                  Plaintiff,            ORDER ON STIPULATION DIRECTING
12                                                      PAYMENT OF RESTITUTION
                             v.
13
     FORREST AWBREY,
14
                                  Defendant.
15

16

17                  IT IS HEREBY ORDERED THAT the court will prepare an amended judgment that
18 orders restitution in the amount of $3,000.00 to each victim identified in the stipulation filed on March

19 24, 2020, and as identified below.

20
21      •   Lily                   Carol Hepburn in trust for Lily
                                   Law Office of Carol Hepburn
22                                 200 First Avenue, Suite 550
                                   Seattle, WA 98119
23
        •   Blaze 1                Erin K. Olson fbo A.B.
24
                                   Law Office of Erin Olson, P.C.
25                                 2015 Broadway Street
                                   Portland, OR 97232
26
        •   Blaze 4 / Remy         Carol Hepburn in trust for Remy
27                                 Law Office of Carol Hepburn
28                                 200 First Avenue, Suite 550
                                   Seattle, WA 98119
                                                         4
30
 1
       •   Jessica               "Marsh Law Firm PLLC in trust for Jessica"
 2                               Marsh Law Firm PLLC
                                 PO Box 4668 #65135
 3                               New York, NY 10163-4668

 4     •   Marineland / Sarah    “Carol L. Hepburn in trust for Sarah”
                                 Law Office of Carol Hepburn
 5
                                 200 First Avenue, Suite 550
 6                               Seattle, WA 98119

 7     •   Pia                   Deborah Bianco in trust for Pia
                                 Law Office of Deborah Bianco
 8                               14535 Bellevue-Redmond Road, Suite 201
 9                               Bellevue, Washington 98007

10     •   Ava                   Deborah Bianco in trust for Ava
                                 Law Office of Deborah Bianco
11                               14535 Bellevue-Redmond Road, Suite 201
                                 Bellevue, Washington 98007
12

13     •   Mia                   Deborah Bianco in trust for Mia
                                 Law Office of Deborah Bianco
14                               14535 Bellevue-Redmond Road, Suite 201
                                 Bellevue, Washington 98007
15

16     •   Victim 1              name and information will be provided directly from the U.S. Attorney’s
                                 Office Victim Witness Unit to the Clerk’s Office Financial Department.
17

18
           Restitution payments will be due immediately and to be disbursed by the Clerk of the Court.
19
     IT IS SO ORDERED.
20
       Dated:    March 24, 2020
21
                                                    UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28

                                                      5
30
